El Juez PResidente Sb. del Tobo,
emitió la opinión del tribunal.
Teófilo Carazo entabló demanda de divorcio contra su es-posa Andrea Gí-uzmán. La demandada negó los becbos de la demanda que podían perjudicarla y a su. vez por medio de contrademanda solicitó el divorcio.
Los becbos 3 y 4 de la contrademanda dicen:
“Que durante el último año que vivieron bajo el mismo techo la demandada y contra-demandante y el demandante y contra-deman-dado, éste en diversas ocasiones, casi a diario injurió y maltrató a la demandada y contra-demandante con palabras tales como sinver-güenza, abandonada, indecente y puerca; y en diez y siete de marzo de mil novecientos diez y nueve le pegó en la cara públicamente, formando un fuerte escándalo en el que tuvo que intervenir la po-licía.
“Que la conducta del demandante y contra-demandado ha perju-dicado grandemente la salud de la demandada y contra-demandante produciéndole una depresión nerviosa.”
Fue el pleito a juicio y la corte dictó sentencia declarando sin lugar la demanda y con lugar la contrademanda y en su consecuencia roto y disuelto el vínculo matrimonial que unía a ambas partes, quedando los bijos bajo la patria po-testad de la madre. No conforme el demandante, interpuso el presente recurso de apelación. Los errores señalados se refieren a la apreciación de la evidencia.
Hemos analizado cuidadosamente la prueba practicada y todos los jueces de la corte están conformes en que es insu-ficiente para sostener la demanda. En cuanto a si es sufi-ciente o no para sostener la contrademanda, ba habido dis-paridad de criterios. La mayoría se decidió por la afirma-tiva.
En las alegaciones transcritas de la contrademanda se establece que el demandante injurió y maltrató a la deman-dada por medio de las palabras que se expresan y se alega una injuria específica ocurrida el 17 de marzo de 1919. Ade-*13más se expone la depresión nerviosa y el perjuicio en la salud sufridos por la .demandada a consecuencia de la conducta del demandante.
La declaración de la demandada ocupa quince páginas de los autos. Presenta un cuadro oscuro. “La vida de nosotros,” dijo Andrea, y su dicho fué admitido sin oposi-ción, “durante esos cuatro años fué una vida terrible, por-que él no me quería las nenas, nunca, desde que salí encinta era un sufrimiento terrible porque él no quería que yo tu-viera hijos. Tenía que tomar abortivos para complacerlo a él.” Luego expresó, sin que tampoco se hiciera objeción a sus manifestaciones, £íLos disgustos eran con la nena mayor '* * * . El llegaba y cuando yo estaba en la cocina preparando el almuerzo, venía donde estaba la nena, y cogía le amarraba las manos y después la colgaba del coy, cuando no la ponía en el piso en el suelo y después cogía, había veces, que subía y la encontraba apretada por aquí, negra, y la bus-caba y'encontraba los diez dedos de él señalados, que" la apre-taba por aquí, cuando no por la cabeza * * * . Cuando encontraba que hacía eso pues empezaba a llorar y a decirle cómo hacía eso y él decía ‘yo no quiero dar producto al mundo, yo la quiero a usted sola, yo no quiero muchachos.’ ”
El hecho ocurrido el 17 de marzo a que se refiere la contra-demanda, lo describe Andrea G-uzmán así:
“Ese disgusto fué porque él me dijo aquel día por la mañana ‘ne-cesito la casa desocupada’ y yo dije ‘hombre, yo no puedo desocupar la casa,’ dice ‘le tengo una casa buscada,’ entonces le dije ‘yo no puedo mudarme de esta casa, porque la compré para vivir en ella’, y él me dijo ‘tiene que desocuparla para la tarde’, le dije ‘no la puedo desocupar porque es de mi propiedad’, y fué donde Julio Yélez y le habló una casa, y vino para acá y dice ‘ya tiene casa buscada,’ y le dije ‘no, ésta la compré y ésta tengo que vivir’, entonces él me dijo ‘pues no hay diario hoy, no tiene usted diario’, y entonces yo fui donde la Inspectora, porque le había dado órdenes a él que me diera el diario todos los días, y entonces cuando fui al teléfono y *14llamé la inspectora, le dije ‘Oarazo me ha suspendido el diario’, y la Inspectora me dijo ‘dígale a Oarazo que venga al aparato’, y cuando vine del teléfono para la casa encontré a Oarazo metido allá, que llevaba la nena arrastrándola por la calle, y cuando vi a la nena arrastrándola por la calle, la cogí y le dije ‘para dónde la llevas?’ y la nena gritando, porque no lo quiere a él y él cogió y dijo ‘vente hija’ y le dijo ella ‘no; ésta es mi mamá’, y llevé a casa la nena, que se raspó toda que la tuve qué traer a San Juan; entonces yo cogí y me subí para arriba y me puse una bata y fui donde el jefe de la policía y le dije que viniera acá y cuando llegó el jefe él quería quitarme la nena y empezó a halar para allá y yo para acá, y no obedeció las órdenes del jefe y entonces la gente empezó a gritar, y la mamá de él, y entonces él siguió forzando con la nena y el'jefe y entonces vino un hermano de él y me cogió por el pelo y vino la señora de él y me acometió, y todos me dieron.”
“Pero a usted le hizo algo en ese disgusto?
“Que me arrastró por el pelo y a más tengo golpes aquí, que el Sr. Julio Yélez fué a defenderme.”
Con respecto a otros hechos dijo:
“El llegó de la escuela como a las once y media y yo me fui a servirle el almuerzo como costumbre, y cuando sentí la nena llorando corrí para arriba, y encontré la nena amarrada de la pata del ropero, con un pedazo de media amarrada, y la nena no tenía en esa época más que unos siete meses, una cosa así, y yo encontraba a la nena en esa posición y me tenía que indignar.
“Usted llegó y qué pasó allí?
“Cuando me puse a soltarla, y me tiró una patada por detrás y me tiró contra la nena.
“Cuántas veces le pegó él a usted entonces?
“Cada vez que teníamos disgustos, le puedo enseñar mordidas que él me daba y que me cogía por el pelo y me batía.
“El atendía a las necesidades suyas .y de su hija?
“Durante estaba en casa?
“Sí.
“Algunas veces, en casa de Sosa me suspendió el diario, que tenían que mandarme comida de' mi casa.
“Con qué motivo vió usted a la Inspectora?
*15“Resulta que él después que se seguía portando'como de costum-bre, y aunque él venía a la casa con otros modales excelentes, dieién-dome cosas, y un día acompañándolo a su escritorio me puse a lim-piarlo como de costumbre, y encontré una carta de una mucbacba.
“Dte. — Me opongo a la carta que baya encontrado porque la carta es el mejor testimonio.
“Juez. — Lo que no puede hacer es decirnos el contenido.” ■
En relación con las palabras injuriosas a que se refiere la contrademanda, Andrea Carazo no dió una declaración específica, limitándose a expresar que en los constantes dis-gustos que con ella tenía “me decía palabras terribles.”
Refiriéndose a cierta carta dijo la esposa:
“Encontré una carta con un retrato y una postal, y cuando él llegó a almorzar yo le dije ‘Oiga Oarazo, mire esta prueba, qué es esto?’ y dice ‘eso no es nada, esa va a ser mi esposa cuando me divorcie de usted’, y yo empecé a llorar y él dice ‘Llora amargamente que me voy a divorciar de usted para casarme con ella.’ ”
De este hecho tuvo conocimiento la inspectora de escue-las, siendo motivo de nuevos disgustos.
Se sostiene que el acto específico alegado en la demanda-no se probó. Quizás no se demostrara exactamente que fué el demandante el que pegó en la cara públicamente a la de-mandada en el día indicado, pero se probó con lujo de deta-lles el escándalo ocurrido en dicho día. La demandada fué atacada públicamente por el demandante y su familia, aga-rrándola por el pelo nn hermano del demandante. El deman-dante intervino y es responsable del acto. La disparidad que se advierte entre lo alegado y probado no es trascen-dental. El hecho es esencialmente el mismo. Los detalles, la forma en que se realizó es lo que varía. Tan honda fué la impresión que produjo en uno de los espectadores, Asun-ción Román, “el atropello cometido con' una pobre infeliz mujer,” que por su propia voluntad, y temiendo que “qui-sieran ocultar él escándalo,” según declaró en el acto del *16juicio, vino a San Juan a pedir el auxilio del fiscal del dis-trito.
Aparece de los autos, además, que el testigo Domingo Sosa, sin que el demandante se opusiera, declaró así:
“Usted tenía amistad con él?
“Sí, ellos tomaban en la tienda.
“Usted sabe qué clase de vida hacían ellos,i si era tranquila, feliz o era una vida de pelea?
“Ellos por lo pronto, hasta un día que vi yo un disgusto que hubo allí, grande, y trancaron la puerta y al trancar la puerta oí yo el alboroto de ellos dos, y me tiré por la tienda y descerrajé la puerta, al descerrajar la puerta me encontré con ellos dos peleando, los dos solos y la niña llorando, y dije ‘qué- pasa?’, y él seguido se salió de encima de ella y se tiró a la calle y dice ella ‘Ay, que me quiere matar a mi hija’, pero yo me fui a mi tienda.”
La prueba debe corresponder con las alegaciones. Esta es la regla. Pero cuándo la prueba se presenta'y se admite sin objeción y es pertinente, puede la corte apreciarla. El apelante no- levantó en su alegato cuestión alguna de incon-gruencia entre lo alegado y probado, pero habiéndose discu-tido la materia entre los jueces, parece conveniente indicar que la conclusión a que lia llegado la mayoría descansa en el caso de Ellinghonsen v. Ajax Live Stock Company, 51 Mont. 275, y en la amplia nota al mismo que aparece en L. R. A., 19-16 D, 841.
Estando convencidos de la legalidad y justicia de la sen-tencia, creemos que .estamos en el deber de confirmarla.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf disintió.